DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Introduction
Claims 1-20 are pending and have been examined in this Office action.

Examiner’s Note
Examiner has cited at least paragraph(s)ticular at least paragraph(s)agraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preat least paragraph(s)ing the responses, to fully consider the references in their entirety as potentially teaching all or at least paragraph(s)t of the claimed invention, as well as the context of the passage as taught by the prior art or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Pat. App. Pub. US 2017/0313332 A1, Paget et al. in view of Pat. App. Pub. US 2018/0096609 to de la Cruz et al. and Pat. App. Pub. US 2017/0357273 to Michini et al.

Regarding claim 1, Paget discloses an aerial system control network for an unmanned aerial vehicle (UAV) for inspecting railroad assets (Paget, at least paragraph(s) 52) comprising: 
a plurality of towers (Paget, at least paragraph(s) 68 and 189); and 
a ground control system connected to the plurality of towers (Paget, at least paragraph(s) 68, 70, and 259; the controller and mobile platform communicate via wireless networks that use communication towers), the ground control system configured to: 
	transmit, via a plurality of communication towers, a flight plan including a rail system (Paget, at least paragraph(s) 52, 109, and 110; the controller instructs the mobile platform to inspect a section of a rail line with specific flight paths that can be changed based on the received data) 
Paget discloses transmitting the flight plan to the UAV, which flies autonomously, so the flight plan must include a flight path for the UAV (Paget; At least paragraph(s) 286), but does not explicitly disclose the flight plan including a flight path of the UAV, and an emergency landing area within or near a geo-fence,
However, the above features are taught by de la Cruz (de la Cruz; At least paragraph(s) 15 and 23-26).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of de la Cruz into the invention of Paget with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Including a specific flight plan and emergency landing area would provide better control, reliability, and risk reduction over the UAV.  
	receive, via the plurality of communication towers, data while the UAV is monitoring the rail system (Paget, at least paragraph(s) 83, 247 and 248; the mobile platform communicates data back to the controller), 
	detect an interference along the flight path based on the received data (Paget, at least paragraph(s) 249 and 252; the controller analyzes the data and identifies hazards), and 
(Paget, at least at least paragraph(s)agraph(s) 186 and 187),
wherein the interference is detected from an image (Paget, at least at least paragraph(s)agraph(s) 247 and 252; the sensor package 102 captures images per at least paragraph(s) 56),
wherein the detected interference is a possible fault in a rail of the rail system (Paget, at least paragraph(s) 247 and 252), wherein the possible fault is zoomed-in on in a subsequent image for further analysis (Paget, at least paragraph(s) 187), 
wherein the flight plan is generated using software using information collected from one or more of geographical information system databases, site surveys, publicly available data, and approved navigation databases (Paget; At least paragraph(s) 102, 106, and 247; the flight plan is generated based on the railroad network and flight corridors, which are at least publicly available data and approved navigation databases),
Paget does not explicitly disclose wherein the ground control system can hand-off control of the UAV to a second ground control system without landing the UAV, and
However, the above features are taught by Michini (Michini; At least paragraph(s) 3 and figure 4A).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Michini into the invention of Paget with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Handing-off control of the UAV from one ground control system to another would provide additional flexibility and benefits.  The railroad network or inspection needs may require the UAV to fly beyond the communication 
Paget discloses various combinations, including just the mobile platform (UAV) and back-end system as in paragraph(s) 247 and 248, but may not explicitly disclose in detail wherein the flight plan is independent of a non-aerial vehicle.
However, the above features are taught by de la Cruz (de la Cruz; At least paragraph(s) 15, 46, and 49).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of de la Cruz into the invention of Paget with the motivation of simple substitution of one known element for another to obtain predictable results. Operating a UAV to perform an inspection and sending the retrieved information back to a central server would be within the skill of one in the art regardless of where the central server is location, i.e., on a vehicle, in a building, on a handheld device, etc.  Implementing a system without a non-aerial vehicle would provide greater flexibility to inspect bridges, buildings, etc. associated with a rail system, as discussed in at least paragraph(s) 3 of de la Cruz, or paragraph(s) 280-283 of Paget.  

Regarding claim 3, Paget discloses the aerial system control network of claim 1, wherein: the plurality of towers include an aviation band radio configured to communicate data with other aerial vehicles, and
the flight plan is adjusted based on the communicated data (Paget, at least paragraph(s) 290).

Regarding claim 4, Paget discloses the aerial system control network of claim 1, wherein: 
the UAV includes at least one camera configured to capture images of the rail system (Paget, least paragraph(s) 52 and 53), and 
the received data includes a plurality of images captured from the at least one camera mounted on the UAV (Paget, at least paragraph(s) 248).

Regarding claim 6, Paget teaches the aerial system control network of claim 4, wherein the ground control system is further configured to: 
monitor the plurality of images for a faulty condition of the rail system (Paget, at least paragraph(s) 248, 249, and 252).

Regarding claim 7, Paget teaches the aerial system control network of claim 6, wherein the faulty condition is identified from: 
a difference in a first image and a second image taken in succession along the flight path. (Paget, at least paragraph(s) 126, 145, and 147); and
a difference in the first image and a stored image from a previous flight of the UAV captured of the same location (Paget, at least paragraph(s) 135, 137, 149, 150, and 151). 

Regarding claims 8, 10, 11, 13, and 14, Paget discloses the aerial system control network of claims 1, 3, 4, 6, and 7 comprising the mobile platform, i.e., UAV.  Therefore, claims 8, 10, 11, 13, and 14 are rejected using the same citations and reasoning as applied to claims 1, 3, 4, 6, and 7 above.  


Regarding claims 15, 17, 18, and 20, Paget discloses the method of operating the aerial system control network (at least paragraph(s) 19) of claims 1, 3, 4, 6, and 7.  Therefore, claims 15, 17, 18, and 20 are rejected using the same citations and reasoning as applied to claims 1, 3, 4, 6, and 7 above

Claim Rejections - 35 USC § 103
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paget in view of de la Cruz as applied to claim 1, 8, and 15, and in further view of Pat. App. Pub. US 2018/0033320 A1, Castelli et al.

Regarding claims 2, 9, and 16, Paget discloses the aerial system control network of claim 1, wherein the received data includes current air traffic data, obstruction data, geographic information data (Paget, at least paragraph(s) 261 and 290).

Paget discloses that the system communicates and coordinates with other aircraft (Paget, at least paragraph(s) 106 and 108), but does not explicitly disclose wherein the received data includes aviation voice data. 

(Castelli, at least paragraph(s) 51; The drone can communicate with control tower personnel using synthesized voice over radio).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the aviation voice data communication of Castelli in the aerial system control network in order to increase safety by increasing awareness of potential interference with other aircraft and by making data transmissions easier for a human operator to understand.

Claim Rejections - 35 USC § 103
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paget, in view of de la Cruz as applied to claims 1, 8, and 15.

Regarding claims 5, 12, and 19, Paget discloses that the controller can control the mobile platform to follow the contour of the track (Paget; at least paragraph(s) 120, 187, 247, 286, and 287) using the images (Paget; at least paragraph(s) 126, 183, 247, and 283), but does not explicitly disclose wherein the ground control system is further configured to: 
monitor the plurality of images for a deviation from the flight plan; and 
adjust the flight plan to maintain the rail system in the plurality of images 

.  

Response to Arguments
Applicant's arguments, see page 10, filed 09/28/2021, regarding the information sources for flight plan generation have been fully considered but they are not persuasive. Paget discloses that the flight plans are generated with respect to the railroad network and flight corridors, which are both at least publicly available data and approved navigation databases.
Applicant’s arguments, see page 10, filed 09/28/2021, regarding the hand-off of UAV control have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669